Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 06/21/2021, 07/14/2021, 07/28/2021, 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 01/04/2021 and 05/24/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 23 and 24 when taken in the context of the claims as a whole.  Specifically, the combination of displaying an interface for a user account including a first element corresponding to a first task which is a first transfer, with a second element for a second task and transfer, with detecting input while displaying first element, with in response to 
At best the prior arts of record, specifically, Chae et al. (US 20190018974 A1 hereinafter Chae) teaches user account interfaces for file transfer tasks (see Fig. 7-19 and ¶88-¶90) Park et al. (US 20130226792 A1 hereinafter Park) teaches payment account transfers from banks (see Fig. 22A-23C ¶263-¶267).  Park further teaches grouped items acquired from different dates, including icon representations of those items (see Fig. 9B and ¶199, ¶207). Jeremy et al (US 20140214644 A1) teaches transactions data with receipt pictures and spend feeds (¶47, ¶70 and Fig. 4). Kunz et al. (US 9965808 B1) teaches scheduling payments with chosen dates (see Col. 18 Ln. 19-25). (US 20130346302 A1) teaches bill pay for group payment showing logos of items acquired on different dates (see Fig. 4A and ¶104).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 23 and 24 as a whole.
Thus, claims 1, 23 and 24 are allowed over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BEAU D SPRATT/Primary Examiner, Art Unit 2143